DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ZACHARY ZEMAN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3286

                          [September 23, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-2006-CF001948-BXXX-MB.

   Brooke Elvington, Dunedin, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Zachary Zeman appeals an order denying his rule 3.850 motion after
an evidentiary hearing. We affirm.

   The trial court determined that the two newly discovered witnesses were
not credible when it adopted “as its own,” the “facts, legal analyses,
conclusions of law” contained in the state’s closing argument. The state’s
argument centered around the lack of credibility of these two witnesses.
This court cannot substitute its own findings for those of the trial court,
including those addressing the credibility of witnesses. Blanco v. State,
702 So. 2d 1250, 1252 (Fla. 1997).

   Affirmed.

LEVINE, C.J., WARNER and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.